Citation Nr: 0600223	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  96-06 384	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 1998 and October 1999, 
the Board remanded the veteran's claim of entitlement to 
service connection for a skin disorder to the RO for 
evidentiary development.

In a March 2003 development memorandum, the Board sought to 
obtain some of the veteran's medical records and to arrange 
for a VA examination.  He was afforded this examination in 
June 2003.  Thereafter, in September 2003, the Board remanded 
the veteran's claim for further development.  It has now been 
properly returned to the Board.


FINDINGS OF FACT

1.  The veteran's service record appears to show that he had 
service in the Republic of Vietnam during the Vietnam era 
with the United States Army; therefore, exposure to Agent 
Orange during service is presumed.

2.  The weight of the competent evidence is against a 
conclusion than the veteran has a skin disorder due to in-
service symptomatology or pathology, or as a result of 
presumed exposure to Agent Orange or other herbicide agents.


CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's January 1971 separation examination shows his 
skin was normal, and he reported a history of skin diseases.  
He was noted to have no significant medical problems while on 
active duty.

A February 1972 VA hospital discharge summary shows the 
veteran complained of some irritation and blisters on his 
fingers and was seen and treated by the dermatologist for 
eczema of the left hand.  The veteran was hospitalized for 
unrelated dental surgery.

An October 1973 clinical record shows the veteran complained 
of a recurrent rash on his left hand.  On examination, it was 
reddened, and there were nodules on his hand and wrist.  It 
was warm to the touch.  The veteran reported that it itched 
on and off for the last one or two years.  The diagnosis was 
contact dermatitis of the left hand.

An April 1974 VA outpatient record shows the veteran 
complained of a rash on his hands.  

An October 1978 service examination for entry into the Air 
National Guard shows the veteran denied any skin diseases.  
On examination at that time, the veteran's skin was normal.

An August 1989 VA outpatient record shows the veteran 
complained of a skin problem on his upper lip.

An August 1991 VA outpatient record shows the veteran 
complained of severe dry scaly hands and a scaly face.  
Examination of the veteran's hands revealed scaling for the 
past two or three years.  The diagnosis was left hand tinea.  
Examination of the face showed a rash on the lips, which was 
asymptomatic.  There were pinhead sized yellow papules along 
both lips.

In May 1992, the veteran underwent VA examination.  His skin 
was described as smooth and soft.  His hands and feet were 
sweaty, and his feet were cool.

A June 1994 VA clinical record shows the veteran had 
dermatitis of his hand.

An October 1994 VA treatment record shows the veteran had 
scaling in the interdigital web spaces of his left hand.  His 
feet had scaling in a moccasin distribution.

A July 1995 VA record shows the veteran had dermatitis of one 
hand and both feet.  There was patchy mild scaling and 
erythema of the scalp and face.

In February 1998, the veteran underwent VA examination.  He 
reported that beginning in 1969 or 1970, he began having a 
scaly rash eruption on his left hand.  He was told variously 
that he had fungal infections of his hand and some seborrheic 
dermatitis of his eyebrows and eyelashes.  The examiner could 
find no mention of papular lesions.  The main manifestation 
of the rash was itching.

On examination, the veteran had some papular, well-
circumscribed lesions scattered throughout his scalp, without 
any crusting or discharge.  His skin felt oily, especially 
across the forehead.  Examination of the trunk revealed 
similar papular lesions across the back and flanks.  There 
was no discharge and the lesions appeared to be dull red in 
color.  There were no excoriations.  Examination of the hand 
revealed some cracking and scaling consistent with a fungal 
type of infection.

The impression was tinea manus, seborrheic dermatitis, and 
question of chloracne residuals from possible exposure to 
Agent Orange.  The examiner could not state definitively 
whether the lesions were in fact chloracne, but they were not 
typical for seborrheic dermatitis.  It was the examiner's 
opinion that the veteran's scalp lesions and truncal lesions 
were at least worth consideration as being caused possibly 
from Agent Orange.

In December 1999, the veteran underwent VA genito-urinary 
examination.  He reported intermittent bumps on his head, 
neck, back, and shoulders that he described as sores.  On 
examination, there was no visible rash or sores.  The 
diagnosis was intermittent rash.

In a January 2000 addendum to the VA examination report, the 
examiner indicated that the veteran's claims file had been 
available and reviewed.  None of the records showed any 
indication as far as a skin rash or exam prior to the 
veteran's release from active service in 1971.  The rash 
could be a result of Agent Orange exposure.  That could not 
be determined from the current chart.

In June 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  He was previously diagnosed as 
having seborrheic dermatitis of the scalp and face, tinea 
manus of the left hand, and bilateral tinea pedis.  His 
service medical records were also reviewed.  The veteran 
complained of knots on his head and other parts of his body 
for years and peeling of his left hand.

On examination, the scalp, face, neck, back, chest, and 
abdomen were clear.  Upper extremity examination revealed 
some mild scaling of the left palm.  Lower extremity 
examination was significant for web space scaling of the 
right foot with thickening and yellow discoloration of the 
first, third, fourth, and fifth toenails.  The moccasin area 
was relatively clear.  On the left foot, there was web space 
scaling.  The nails were fairly clear, and the moccasin 
distribution was clear.  The buttocks and genitalia were 
clear.

The diagnoses were a history of seborrheic dermatitis, not 
evident on the examination; right tinea manus; and bilateral 
tinea pedis with onychomycosis of the right toenails.  All 
were not considered to be related to Agent Orange exposure.  
Based on the examination findings, a review of the medical 
evidence of record, and sound medical principles, the 
examiner believed that it was not at least as likely as not 
that any currently diagnosed skin disorder was caused by the 
veteran's military service, including his claim of Agent 
Orange exposure in service in Vietnam.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.


In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in November 1994 and furnished the veteran a letter 
consistent with the VCAA in August 2004.  Therefore, he 
received notice after the initial adjudication of his claim 
by the AOJ.

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In an August 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 1995 statement of the case (SOC) and April 1999, 
October 2001, November 2002, and May 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the May 
2005 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran contends by way of written argument that he 
developed a skin disorder as a result of exposure to Agent 
Orange during his service in Vietnam.  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes, 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Applying the criteria above to the pertinent facts, the Board 
first notes that the veteran is not subject to presumptive 
service connection for his skin disorder.  The veteran has 
never been shown, throughout his treatment since service, to 
have been diagnosed with chloracne, the only skin disease 
included on the list of presumptive diseases for exposure to 
Agent Orange.  While the February 1998 VA examination report 
shows a question as to whether there was a diagnosis of 
chloracne, this does not serve to show the veteran had the 
disorder to warrant presumptive service connection.  A 
definitive diagnosis was never made.  In addition, in order 
for presumptive service connection for chloracne to be 
warranted, it must be manifested to a compensable degree 
within one year of return from Vietnam.  Since the veteran 
separated from service in 1971, any diagnosis in 1998 would 
not be within this applicable time period.  Therefore, while 
it appears from the veteran's Separation Record that he had 
service in Vietnam, he has not been diagnosed with any 
disease that is presumptively attributable to herbicide 
exposure.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of a skin disorder, the Board notes that the veteran has 
variously been diagnosed since service with eczema, 
dermatitis, a rash, scaling, erythema, and seborrheic 
dermatitis.  A review of the service medical records shows no 
evidence of treatment for a skin disorder.  In addition, 
while the veteran was treated for eczema shortly after 
service in 1972, he has never been diagnosed with this 
particular skin disorder again.  In addition, no physician 
has related the veteran's current diagnosis with this episode 
of eczema.  As noted above, the February 1998 VA examiner 
indicated that it was possible that the veteran's skin 
disorder was related to his service, and the January 2000 VA 
examiner said it could be a result of Agent Orange exposure, 
but that it could not be determined.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the written statements of 
the February 1998 and January 2000 VA examiners appear to 
support the veteran's claim, a close reading shows that they 
do not.  The opinions are both equivocal and speculative and, 
at most, do little more than propose that it is possible the 
veteran's currently diagnosed skin disorder is related to his 
military service.  Neither examiner offered a more definitive 
explanation or opinion to relate the veteran's diagnosed skin 
disorder with his military service, including his possible 
exposure to Agent Orange.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  These stated opinions, then, 
fall short of the level of certainty necessary for the Board 
to service connect the veteran for a skin disorder.

Conversely, the Board notes that the June 2003 VA examiner 
diagnosed the veteran with a history of seborrheic 
dermatitis, not currently evident; right tinea manus; and 
bilateral tinea pedis, and then opined definitively that none 
of these disorders were related to his military service, 
including any exposure to Agent Orange.  Furthermore, the 
Board notes that the VA examiner thoroughly reviewed the 
veteran's service medical records, as evidenced by the detail 
included in the examination report.  Consequently, the Board 
finds this opinion to be the most persuasive, since it is 
thorough and definitive.

With regard to the assertions of the veteran that he 
currently has a skin disorder that is the result of exposure 
to Agent Orange during service, the Board certainly respects 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, and given the 
negative evidence summarized above, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  Therefore, entitlement to service connection for a 
skin disorder on a direct basis and on a presumptive basis as 
due to exposure to Agent Orange must be denied.  Gilbert, 1 
Vet. App. at 49.




ORDER

Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


